Citation Nr: 1505343	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  08-17 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a disability of the second digit of the right hand, to include as secondary to service-connected traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand.

4.  Entitlement to a compensable disability rating for traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand.

(The issues of entitlement to an increased rating for anxiety disorder and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected anxiety disorder will be addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to January 1983, with additional subsequent National Guard service.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing at the RO in March 2011 before the undersigned Veterans Law Judge.  A transcript of the testimony is associated with the claims file.

In June 2011, the Board remanded the claims for additional development.  The matter again is before the Board.

The record reflects that after the final supplemental statement of the case (SSOC) additional relevant evidence was associated with the claims file, to include an April 2013 VA peripheral nerves examination and VA treatment records were associated with the VBMS electronic claims file in May 2014.  No subsequent SSOC was issued, but this is not necessary because in an April 2013 correspondence the Veteran explicitly requested that his case be reviewed by the Board and waived initial review of the new evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2014).  Although the May 2014 association of VA treatment records was after this waiver, the clear intent of the Veteran in submitting the waiver was to have his claims adjudicated by the Board and avoid remand of the issues to the Agency of Original Jurisdiction (AOJ) for initial consideration.  Moreover, the Board notes that the medical records associated with VBMS in May 2014 are essentially identical to those of record at the time of the December 2012 SSOC, in that they include ongoing complaints of and treatment for low back and right knee problems, but fail to link such problems to the Veteran's military service.  As such, the substantive information contained is fundamentally duplicative of evidence of record at the time of the last AOJ adjudication of the claim and a remand is not warranted.

As discussed above, the issues of entitlement to an increased rating for anxiety disorder and entitlement to TDIU will be addressed by the Board in a separate decision and that the matter of entitlement to an increased rating for traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand is before the Board.  In that regard, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, however, the record indicates that the issue of entitlement to TDIU is predicated solely on his service-connected anxiety disorder and, thus, is not a component of his appeal as to the increased rating for his right ring finger.  Moreover, the Board observes that VA has the discretion to bifurcate a claim, including in the context of TDIU.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S. Ct. 75 (2011), reinstated as modified, 26 Vet. App. 31 (2012) (per curiam order), aff'd, 732 F.3d 1351 (Fed. Cir. 2013); Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (holding that "[b]ifurcation of a claim generally is within [VA's] discretion.").

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issues of entitlement to service connection for a disability of the second digit of the right hand and entitlement to a compensable rating for traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right knee disability is not related to the Veteran's military service.

2.  A lumbar spine disability is not related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in November 2005 satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence and information pertaining to the claims.  He was also advised of the information and evidence that VA would attempt to obtain on his behalf.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  A subsequent October 2006 letter explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter specifically discussed only the Veteran's increased rating claim for his right third (ring) finger, the general information afforded the Veteran the necessary information regarding disability ratings and effective dates in general.  In any event, as the Board concludes that entitlement to service connection for right knee and low back disabilities are not warranted, any discussion of disability ratings and effective dates is moot.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the bases of the prior determinations, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Of note, based in part on the Veteran's representations during the hearing, the Board remanded his right knee and back claims in an attempt to obtain additional evidence and conduct a VA examination.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records identified by the Veteran have been associated with the claims file, to the extent possible.  The Veteran has at no time otherwise referenced any other outstanding records that he wanted VA to obtain.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in March 2008.  In addition, the Board remanded the claim in June 2011 to obtain an additional VA examination, finding the March 2008 examination to have relied on inaccurate facts.  The subsequent examination was provided in August 2011.  The August 2011 VA examiner diagnosed right knee and low back disabilities, but concluded that the disabilities were not the result of the Veteran's military service.  The opinions were based on review of the claims file, interview of the Veteran, and physical examination.  The Board, therefore, finds the August 2011 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's right knee and low back claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the August 2011 VA examination report and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its June 2011 remand directives with respect to the right knee and low back disabilities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  In this case, although the Veteran had National Guard service following his period of active duty, there is no lay or medical evidence to suggest that the Veteran's current right knee or low back disability was caused or aggravated by any periods of ACDUTRA or INACDUTRA.  As such, the Board will not discuss further any periods of National Guard service and will limit its discussion to establishing entitlement to service connection as a result of the Veteran's initial period of active service.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2014).  In this case, the Veteran was not diagnosed with arthritis of the right knee or low back within one year of separation from service.  As will be discussed in greater detail below, the Veteran's service treatment records include a finding of questionable osteoarthritis of the knees; however, subsequent in-service and post-service x-rays were normal and failed to demonstrate any arthritis.  As such, entitlement to service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims that his current right knee and low back problems are the result of his military service.  Specifically, he attributes disabilities of both the right knee and low back to a 1978 in-service motor vehicle accident.  In addition, the Veteran contends that his right knee problems are due to exposure to cold weather while serving in Germany.

In November 1977, the Veteran reported a 2 month history of bilateral knee pain with cold and prolonged standing.  He had a history of left knee injury and a history of effusion in both knees.  The assessment was questionable osteoarthritis.  In June 1978, the Veteran was involved in a motor vehicle accident, where a jeep flipped over and he fell out.  He landed on his right hand and right knee.  There was pain in the right knee.  X-rays showed a right third finger dislocation.  The impression was soft tissue injury to the wrist, hand, and knee with a right middle finger dislocation.  The treatment provider did not diagnose a right knee or low back disability.  

In September 1978, the Veteran was seen for a 3 day history of low back pain that was noted to possibly be caused by a cold he had.  The assessment was low back pain secondary to a "general achy" feeling.  

In April 1979, the Veteran complained of recurrent tightness about the knees in the morning, during periods of cold weather, or with sitting for a long period of time.  The knees were not painful and he denied problems with any other joints.  X-rays showed no significant abnormality.  The assessment was mild lateral collateral leg strain, mild chondromalacia, and questionable early osteoarthritis.  

In August 1980, the Veteran reported low back pain when rebounding a basketball.  The assessment was mild musculoskeletal strain.  

In April 1981, the Veteran reported falling and landing on his right knee.  There was limited range of motion and mild swelling and discoloration.  X-rays showed no significant radiologic abnormalities.  

In an undated record prior to March 1982, the Veteran described a knot on the lower left side of his back for the previous week.  The assessment was rule out subdermal cyst.  

A July 1986 Report of Medical Examination at the time of entrance into the National Guard included a normal finding as to the lower extremities and the spine.  In a contemporaneous Report of Medical History, the Veteran indicated that he was in excellent health and denied any prior medical problems other than hay fever.  He specifically denied a history of recurrent back pain; "trick" or locked knee; bone, joint or other deformity; or arthritis, rheumatism, or bursitis.

After service, the Veteran contended during his March 2011 Board hearing that he received chiropractic and other treatment for his back shortly after separation from service, perhaps in the first year after separation.  The medical evidence of record, however, first notes treatment for back or right knee problems in approximately April 2004.  In December 2004, the Veteran felt that he was taking too much pain medication for chronic knee, back, and neck pain.  In March 2005, the Veteran reported to VA that he had arthritis of the neck, shoulders, hips, and knees.  In April 2005, the Veteran described occasional low back pain.  The Veteran denied a history of back injury at that time.  In June 2006, the Veteran was seen for right hip and right knee pain following a workplace fall about 1 week previously.  There was a small right knee effusion on examination.  Muscle strength was 5 out of 5 in all extremities.  In July 2006, the Veteran complained of intermittent pain in the shoulders, knees, and low back for the previous 5 to 10 years.  The impression was multiple joint pains that were "probably [osteoarthritis] from wear and tear."  A July 2006 x-ray of the right hand and wrist showed no specific abnormalities.  In September 2006, the Veteran reported to a VA treatment provider that he had been experiencing pain in all joints for the previous 5 to 6 years.  

A June 2007 private treatment record indicated that the Veteran had been experiencing low back pain from October or November 2006 following a workplace accident.  An August 2007 MRI of the lumbar spine showed bulging discs at L2-L3, L3-L4, and L5-S1, with borderline stenosis at L3-L4 and more severely at L4-L5.  At that time, the Veteran reported burning pain and pins and needles in the right leg for the previous year following a fall at work.  In a separate contemporaneous document, the Veteran reported low back pain that he had experienced for 1 year.  An August 2007 x-ray report noted spondylitic changes at 3 lumbar vertebrae levels and narrowing of the L3-L4 and L4-L5 interspaces.  

In March 2008, the Veteran was afforded a VA examination for his back and right knee.  The examination report noted the Veteran's in-service complaints of and treatment for right knee and back problems.  The examiner noted review of the claims file and medical records.  As to the right knee, the Veteran complained of pain, stiffness, and difficulty squatting or kneeling.  X-rays were within normal limits.  As to the back, the Veteran reported intermittent back pain, aggravated by working and weather.  He had experienced numbness over the lateral right thigh for the previous 6 to 8 months.  X-rays showed moderate degenerative changes, facet joint changes at L4-L5 and L5-S1, and lateral degenerative spur formation at multiple levels.  The diagnoses were patella femoral syndrome, bilateral knees, and degenerative disc disease, lumbar spine.  As to etiology, the examiner noted that the Veteran served for 2 years after his last complaint of right knee problems without any reported difficulty with the right knee or back.  As such, it was less likely as not that his current conditions were service-connected or service-aggravated and, instead, were more likely than not a consequence of lifestyle and age.  

From August 2008, the Veteran was treated through the VA for low back pain with right radiculopathy that was diagnosed as lumbar stenosis based on the foregoing.  In August 2008, the Veteran sought treatment for right knee pain and swelling for the previous 6 days.  The treatment record noted that the Veteran had been seen earlier that month and had no knee pain then.  The assessment was knee pain.  In December 2008, the Veteran was diagnosed with right knee arthralgia with early degenerative changes.  A December 2008 MRI of the right knee showed a partial tear/sprain of the medial collateral ligament (MCL) and a sprain of the anterior cruciate ligament (ACL).  There also was effusion and edema.  

In January 2009, the Veteran described right knee pain that had been present for "several years, but over the past 2 years, has gotten worse."  Several other records include the same report from the Veteran.  Thereafter, the Veteran underwent a series of corticosteroid injections in the right knee.  In September 2009, the Veteran was seen for bilateral degenerative joint disease of the knees.  He reported working long hours at a job requiring a lot of physical activity, but was not restricted from doing his job as a result of the pain.

In February 2010, the Veteran described left-sided back pain radiating down the left lower extremity to the foot since a fall one year previously.  

In August 2011, the Veteran was afforded another VA examination for his back and right knee.  The examiner noted review of the claims file.  The Veteran reported that he had done onshore oil field work until June 2011, when he had been fired for poor performance.  The Veteran had a dislocation of the metacarpophalangeal joint of the middle finger in 1978 after a motor vehicle accident.  He was treated with closed reduction and casting, but no surgery.  Currently, he described an occasional ache with prolonged activity and occasional cramping of the hand.  There also was stiffness with prolonged use of the finger.  He denied any treatment for his finger.  

In December 2011, the Veteran reported chronic back pain with radiation into the left lower extremity for almost 10 years.  A December 2011 MRI of the lumbar spine resulted in an impression of degenerative changes in the lumbar spine with disc bulge / protrusion that was worst at the L4-L5 level.  There also was interval progression of the disc disease and spinal canal stenosis at the L4-L5 level.

In May 2012, the Veteran underwent lumbar interlaminar decompression for his spinal stenosis.

In support of his back claim, the Veteran submitted a July 2012 letter from a friend.  The friend indicated that he had known the Veteran since 2003 and during that time the Veteran had experienced ongoing chronic low back pain that radiated down the extremities.  He restated the Veteran's belief that his current back problems stemmed from an in-service jeep accident.

An August 2012 letter from the Veteran's VA treatment provider noted ongoing treatment since October 2005 for back problems, with a diagnosis of lumbar stenosis from that time.  In May 2012, the Veteran underwent back surgery.  The treatment provider opined, "While other known risk factors may exist, it is my opinion that [the Veteran's] lumbar stenosis is as likely as of [sic] result of his military service."

An August 2012 MRI report on the right knee diagnosed an anterior cruciate ligament (ACL) sprain with degenerative joint disease of the right knee.

Thus, the Veteran has current disabilities of the right knee and low back.  As such, the critical question is whether the Veteran's right knee and low back disabilities were incurred in or are otherwise related to his military service.  Based on the evidence of record, the Board concludes they were not.

In reaching that determination, the Board finds the August 2011 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner concluded that the Veteran's right knee and low back disabilities were not "service connected."  In context, it is clear that the examiner's remark contemplated both in-service incurrence or whether the current disabilities were otherwise related to service.  In reaching that conclusion, the Board notes that the examiner extensively discussed in the service treatment records and post-service records regarding the right knee and low back.  Although the examiner noted the in-service motor vehicle accident and complaints of right knee problems due to cold exposure, the examiner discussed the negative x-ray findings for the right knee, both in service and as recently as January 2009.  The examiner also found it significant that the Veteran denied knee problems at the time of his examination prior to entrance into National Guard service.  Based on the foregoing, the examiner concluded that the current right knee disability certainly was less likely as not due to military service or aggravated thereby.  The examiner concluded that the more likely cause of the Veteran's disability was genetics and previous work history, as he had worked at a heavy activity level for many years.  As to the low back, the examiner discussed the multiple in-service complaints of low back problems, but the examiner found no evidence of permanent residuals or chronic disability.  Again, the examiner stressed the importance of the Veteran's denial of back problems at the time of examination for entrance into National Guard service and the absence of any documented complaints of low back problems for many years thereafter.  As will be discussed, the examiner's failure to consider any claimed continuity of low back problems from service by the Veteran is not material, as the Board finds any such representations to be less than credible.  Thus, the Board finds that the examiner's conclusions are fully explained and consistent with the evidence of record.

By contrast, the Board finds the August 2012 VA treatment provider's letter attributing the Veteran's current lumbar stenosis to his military service of significantly less probative value.  The treatment provider noted that he had treated the Veteran since November 2011 and that overall he had been treating with VA for his back problems since October 2005; however, the letter failed to provide any rationale for the conclusion reached as to the etiology of the disorder.  To the extent that the letter could be construed as providing a rationale, the treating physician failed to indicate whether he had reviewed the claims file, did not discuss the Veteran's in-service complaints, or reconcile the Veteran's denial of ongoing recurrent back pain in 1986 when entering the National Guard.  Indeed, the treatment provider noted that other risk factors for the back disability existed, but did not explain why the disability was at least as likely as not related to the Veteran's military service.  In light of the foregoing, only limited probative value can be given to the August 2012 VA treatment provider's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that factors affecting the probative value of a medical opinion are whether the opinion is based on sufficient facts or data, is the product of reliable principles reliably applied to the facts, and the reasoning employed by the expert).

As to otherwise granting entitlement to service connection for right knee and low back disabilities, to the extent that the Veteran now contends that his current right knee and low back disabilities began in service, specifically as a result of cold weather exposure (in the case of the right knee) or the motor vehicle accident (both disabilities), the Board finds these allegations less than credible.  Credibility is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to ongoing back and right knee problems from service are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

As noted above, in January 1981 and April 2005 when the Veteran sought treatment for problems with his low back he denied any history of back injury.  Both treatment visits took place after the in-service jeep accident to which the Veteran now attributes his back problems.  Of note, he failed to report any back problems at the time of the 1978 jeep accident.  The Veteran now claims that he sought treatment with a chiropractor shortly after separation from service and that he was experiencing ongoing problems with his back; however, the Board finds more persuasive the Veteran's explicit denial of a history of recurrent back pain or knee problems at the time of his 1986 entrance into the National Guard.  Had he been experiencing ongoing low back and right knee problems from service, the Board finds it reasonable to conclude that he would have reported such problems at this time when specifically asked.  Instead, the Veteran indicated that he was in excellent health and taking no medication.  The Board also finds it significant that during his August 2011 VA examination the Veteran indicated that he did not have significant problems with his right knee for several years after separation from service.  The Board notes that in multiple treatment visits in the early- to late-2000s the Veteran reported a history of joint pains, to include the back and right knee, of between 5 and 10 years.  Such reports would place onset well outside the Veteran's period of active service.  In addition, during these initial treatment visits the Veteran did not indicate that these problems had started in service.

In this case, the Board finds the Veteran's contemporaneous denials of a history of recurrent back pain or knee problems and post-service attributions of pain onset to be multiple years after separation from service to be far more probative than any current assertions made in pursuit of VA compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain); see also Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran experienced ongoing back and right knee problems in service or shortly after separation from service.  Rather, the Veteran specifically denied a history of such problems several years after service.  Regardless of whether the Veteran is purposely mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that any current statements regarding ongoing back and right knee problems from his exposure to cold weather in Germany and/or following the 1978 jeep accident are not credible evidence.

Finally, the Board has considered the Veteran's general assertions that his current right knee and low back problems are due to his exposure to cold weather and/or the jeep accident in service.  In that regard, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing a right knee and low back disability and linking the etiology such disabilities to specific incidents in service, the Board concludes that in this case his statements regarding any such diagnosis or link are not competent evidence (particularly in the absence of any credible continuity of symptomatology from the time of the incidents).  As such, the Board affords significantly greater probative weight to the conclusions of the August 2011 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In conclusion, the August 2011 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the opinion.  The Board finds this the most probative evidence of record.  The Board finds of significantly less probative value the August 2012 VA treatment provider's opinion as to the low back, for the reasons discussed above.  Similarly, the Board finds the Veteran's representations as to a continuity of right knee and back problems from service to be less than credible.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.


REMAND

The Veteran also claims entitlement to service connection for a disability of the second (middle) finger of the right hand and entitlement to a compensable rating for the third (ring) finger of the right hand.  Despite the extensive development already undertaken, the Board concludes that an additional VA examination is required.

Initially, the Board notes that there is some confusion in the record as to whether the Veteran experienced in-service problems with the second (middle) finger and/or the third (ring) finger.  Specifically and as noted above, in June 1978, the Veteran was involved in a motor vehicle accident, where a jeep flipped over and he fell out.  He landed on his right hand and right knee.  X-rays showed a right third finger dislocation.  The impression listed in the general treatment record, however, was soft tissue injury to the wrist, hand, and knee with a right middle finger dislocation.  In July 1978, the Veteran was seen for follow-up of right third digit reduction of dislocation.  X-rays of the right hand showed no significant abnormalities.  In an undated physical profile record, the Veteran had noted dislocation of the metacarpophalangeal joint of the right long finger (presumably, the second (middle) finger).  The Veteran was restricted from using his right hand for 21 days.  In January 1982, the Veteran discussed a 1 week history of finger pain that started while playing basketball and was aggravated by further basketball.  Specifically, he reported pain on the anterior hand around the first metacarpal.  Range of motion of the first digit was within normal limits, but with some pain.  The assessment was rule out musculoskeletal pain and rule out stress fracture.  

During a March 2006 VA examination, the Veteran limited his complaints solely to the third (ring) finger and denied problems with the other digits.  Perhaps significantly, however, the March 2006 VA examiner did not have access to the claims file, including the above notations in the service treatment records.  Moreover, in statements subsequent to the March 2006 VA examination, including during the March 2011 Board hearing, the Veteran specifically discussed problems involving the second (middle) finger, as well as the service-connected third (ring) finger.

The above confusion is further exacerbated by the August 2011 VA examination report, which was ordered in the June 2011 Board remand and intended to be an examination of the service-connected third (ring) finger.  The report, however, specifically discussed an in-service injury to the right middle finger in a 1978 motor vehicle accident.  The remainder of the examination report discussed the symptoms reported by the Veteran, but it is unclear whether the symptoms describe the second (middle) finger first identified by the examiner or the third (ring) finger for which the examination was intended.  Indeed, it appears that the entire examination was done on the second (middle) finger, as the examiner noted in closing that, "The veteran is service-connected for loss of motion of the middle finger and questionable degenerative osteoarthritis; however, previous x-rays of the right hand done on March 17, 2006, did show some minor degenerative changes at the MCP joint of the middle finger."  (Emphasis added.)

In light of the foregoing, the Board concludes that a new VA examination is necessary for the Veteran's service-connected right third (ring) finger.  In addition, given the above confusion as to the existence as to in-service problems with the second (middle) finger, suggestions of a current disability, and the Veteran's contentions that his middle finger problems were caused or aggravated by his service-connected ring finger disability, the Board concludes that a VA examination for the second (middle) finger is necessary.

Finally, the Veteran should be provided with notice on how to establish entitlement to service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:



1.  Ensure that all VCAA notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, implementing regulations, interpretative precedent Court decisions, and any other applicable legal precedent.  In particular, the Veteran should be informed of how to establish his claim of secondary service connection for a right second (middle) finger disability under 38 C.F.R. § 3.310.

2.  Schedule the Veteran for appropriate VA examination for his claimed right second (middle) finger disability.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, conducting an interview of the Veteran, and undertaking any studies deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that any current right second (middle) finger disability: (a) was incurred in or is otherwise related to the Veteran's military service OR (b) was caused or (c) aggravated by his service-connected right third (ring) finger disability.

In reaching the foregoing conclusions, the examiner is requested to consider, and discussed to the extent necessary, the service treatment records noting injury to the second (middle) finger (as discussed in the body of this remand), the Veteran's statements, and the August 2011 VA examination report that appears to have been examining the right second (middle) finger.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached, to include whether such notations as to the middle finger were in error.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

4.   After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


